DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Trares et al. (US 5,524,688) in view of Ebiko (US 2013/0240107) and JP’408 (JP 2011-037408).
Regarding claim 16, Trares et al. teaches a pneumatic tire comprising bead cores formed by annularly and multiply winding one or a plurality of bead wires wherein the bead cores have a predetermined wire arrangement structure formed by arranging wire cross sections of the bead wire in the cross-sectional view in the tire meridian direction; a carcass layer being turned back so as to wrap the bead cores and extended between the bead cores; a rim strip rubber disposed along a turned back portion of the carcass layer to constitute a rim fitting surface of a bead portion, and the turned back portion of the carcass layer contacts a body portion of the carcass layer in a cross-sectional view in a tire meridian direction to form a closed region surrounding the bead cores (FIG-2).  
While Trares et al. does not recite a rubber occupancy ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tire of Trares et al. to have a rubber occupancy ratio in the closed region in a range of 15% or less wherein the rubber occupancy ration is calculated as a ratio of a cross-sectional area of a rubber material around the bead core in the closed region to an overall cross-sectional area of the closed region since FIG-2 of Trares et al. illustrates a closed region that is substantially made of the bead core 11 and the area of a rubber material around the bead core is substantially low and structurally similar to the instant application. 
Trares et al. does not recite 1.0≤CH/L≤10.00 and 0.12≤L/SH≤1.00; however, Trares et al. satisfying these claimed relationships would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Trares et al. teaches a tire size: LT 235/85R16 which has a section height is 199.75 mm (235x0.85=199.75) (col. 4, lines 40-43) and Trares et al. illustrates a wire arrangement of the bead core and discloses h1, h2 is about 1.5 to 3.5 inches (38.1 mm to 88.9 mm) above the mold rim split location 19 (col. 5 lines 1-7) and the corresponding CH is approximately/similar order of value of h2 (see annotated figure below) and Ebiko teaches a steel wire has a diameter from 1.2 to 1.4 mm ([0034]-[0035]).  
Circumference length, L of the bead core of FIG-2 of Trares et al. is about 17 times a diameter of a steel wire of a bead core ≈ 17 x 1.4 ≈ 23.8 mm (NOTE: Ebiko teaches a steel wire diameter = 1.4 mm). 
CH ≈ H2 ≈ 88.9 mm
CH/L = 88.9 mm /23.8 mm ≈ 3.9
L/SH = 23.8 mm/ 199.75 mm ≈ 0.12


    PNG
    media_image1.png
    761
    624
    media_image1.png
    Greyscale


Trares et al. does not recite 2.5 mm ≤K1≤6.5 mm; however, the tire of Trares et al. satisfying the claimed total thickness K1 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’408 teaches a pneumatic tire for a light truck wherein the sidewall portion 3 has a minimum thickness t between 2.0 and 5.0 mm (FIG.4) and one of ordinary skill in the art would readily understand the claimed total thickness for a light truck tire would be slightly greater than t (i.e. millimeters greater than t). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trares et al. (US 5,524,688) in view of Ebiko (US 2013/0240107).
Regarding claim 17, Trares et al. teaches a pneumatic tire comprising bead cores formed by annularly and multiply winding one or a plurality of bead wires wherein the bead cores have a predetermined wire arrangement structure formed by arranging wire cross sections of the bead wire in the cross-sectional view in the tire meridian direction; a carcass layer being turned back so as to wrap the bead cores and extended between the bead cores; a rim strip rubber disposed along a turned back portion of the carcass layer to constitute a rim fitting surface of a bead portion, and the turned back portion of the carcass layer contacts a body portion of the carcass layer in a cross-sectional view in a tire meridian direction to form a closed region surrounding the bead cores (FIG-2).  
While Trares et al. does not recite a rubber occupancy ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tire of Trares et al. to have a rubber occupancy ratio in the closed region in a range of 15% or less wherein the rubber occupancy ration is calculated as a ratio of a cross-sectional area of a rubber material around the bead core in the closed region to an overall cross-sectional area of the closed region since FIG-2 of Trares et al. illustrates a closed region that is substantially made of the bead core 11 and the area of a rubber material around the bead core is substantially low and structurally similar to the instant application. 
Trares et al. does not recite 1.0≤CH/L≤10.00 and 0.12≤L/SH≤1.00 and 2.4 mm ≤SH-CH≤ 135 mm; however, Trares et al. teaches a tire size: LT 235/85R16 which has a section height is 199.75 mm (235x0.85=199.75) (col. 4, lines 40-43) and Trares et al. illustrates a wire arrangement of the bead core and discloses h1, h2 is about 1.5 to 3.5 inches (38.1 mm to 88.9 mm) above the mold rim split location 19 (col. 5 lines 1-7) and the corresponding CH is approximately/similar order of value of h2 (see annotated figure below) and Ebiko teaches a steel wire has a diameter from 1.2 to 1.4 mm ([0034]-[0035]).  
Circumference length, L of the bead core of FIG-2 of Trares et al. is about 17 times a diameter of a steel wire of a bead core ≈ 17 x 1.4 ≈ 23.8 mm (NOTE: Ebiko teaches a steel wire diameter = 1.4 mm). 
CH ≈ H2 ≈ 88.9 mm
CH/L = 88.9 mm /23.8 mm ≈ 3.9
L/SH = 23.8 mm/ 199.75 mm ≈ 0.12
SH-CH = 199.75 mm - 88.9 mm = 110.85 mm 

Allowable Subject Matter
Claims 1-6, 8-10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
JP’915 (JP 2002-301915) teaches a run-flat tire comprising side reinforcing rubber layers 11 and teaches T is preferably 5-15 mm [0022] and fails to render obvious a pneumatic tire comprising “a total thickness K1 of a tire side portion at a tire maximum width position is in a range 2.5 mm ≤K1≤ 6.5 mm” in combination with the remaining structural features required by claim 1. 
JP’983 (JP 2013-078983) illustrates a turn-up height for a carcass layer that radially inside the maximum width position; thereby fails to render obvious a pneumatic tire comprising “the turned back portion of the carcass layer extends outward in a tire radial direction beyond a tire maximum width position” in combination with the remaining structural features required by claim 1. 
Trares et al. (US 5,524,688) teaches a tire size LT 235/85R16 (col. 6, lines 29).  The section height for this tire size is 199.75 mm (199.75 = 235 x 0.85).  FIG. 2 illustrates turn up heights h1, h2 which are radially inside the maximum width position of the tire and discloses h1, h2 is about 1.5 to 3.5 inches above the mold rim split location 19 (col. 5, lines 1-7). Trares et al. fails to render obvious a pneumatic tire comprising “the turned back portion of the carcass layer extends outward in a tire radial direction beyond a tire maximum width position” in combination with the remaining structural features required by claim 1. 
The prior art of record considered individually and as a whole fail to render obvious the specific combination of structural features required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 16-17 have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/07/2022